Ingraham, P. J.
(concurring):
I concur with Mr. Justice McLaughlin, except that I do not wish that it should be understood that this decision at all affects the power of the board of health or that the Public Service Commission was in any way, directly or indirectly, given power to adjudicate upon any question which solely related to the public health. It may be that in the exercise of the power over transportation given to the Public Service Commission its orders would relate to subjects over which the board of health has paramount jurisdiction; but, as I view the statute, it was nowhere intended to in any way infringe upon or affect the paramount jurisdiction of the health authorities to determine what was necessary for the preservation of the public health. So far as the regulation of transportation is concerned the Public Service Commission has jurisdiction. Within that jurisdiction it has the right to prescribe such reasonable rules and regulations as may be necessary, to properly control and manage *336the transportation of passengers and freight. On the other hand, the health authorities have power, and it is their duty, to regulate transportation as well as other subjects when necessary to protect the public health. Compliance with the regulations of the Public Service Commission would not in any way relieve the health authorities of responsibility to protect the public health or relieve any person or corporation from being compelled to obey the reasonable rules and regulations of the board of health necessary for that purpose. It may be that regulations in relation to transportation made by. the Public Service Commission would not be sufficient to protect the public health, in which case it would be the duty of the health department to prescribe such additional regulations as were necessary for that purpose. If this view is correct, there can be no possible conflict between the Public Service Commission and the health authorities, as the jurisdiction of each is directed towards an entirely different subject and to attain different objects.
With this expression of opinion .1 concur with Mr. Justice MoLaughlet.